Abdus-Salaam, J. (dissenting).
I do not agree with the majority that the New York City Department of City Planning (DCP) complied with the State Environmental Quality Review Act (SEQRA) and the City Environmental Quality Review (CEQR). Accordingly, I respectfully dissent, and would annul the determination.
This proceeding challenges the adequacy of the environmental review undertaken by DCP in connection with the rezoning of more than 25 acres in Sunset Park, Brooklyn, and DCP’s determination that the plan, which includes the rezoning of 33 blocks from residential to commercial use, would not have a significant environmental impact. Petitioners are the Chinese Staff and Workers’ Association, an organization dedicated to improving the lives of low-income members of the Chinese community with offices in Sunset Park, five churches with congregants in Sunset Park, and two residents of the neighborhood.
The rezoning project was required to undergo environmental review pursuant to SEQRA (ECL 8-0101 et seq.; 6 NYCRR 617.1 et seq.) and its city counterpart, the CEQR rules (62 RCNY 5-01 et seq.). In accordance with SEQRA/CEQR procedures, DCR acting on behalf of the City Planning Commission (CPC), was designated as the lead agency and was responsible for determining whether an environmental impact statement (EIS) was required (6 NYCRR 617.2 [u]).
DCP determined that this rezoning should.be categorized as a “Type I” action because it involved changes in allowable uses affecting 25 or more acres of the zoning district (6 NYCRR 617.4 [b] [2]). Projects classified as Type I are presumed likely to result in adverse environmental impacts and may require the preparation of an EIS (6 NYCRR 617.4 [a]). However,
“while Type I projects are presumed to require an EIS, an EIS is not required when . . . , following *437the preparation of a comprehensive environmental assessment statement (EAS), the lead agency establishes that the project is not likely to result in significant environmental impacts or that any adverse environmental impacts will not be significant” (Matter of Hells Kitchen Neighborhood Assn. v City of New York, 81 AD3d 460, 461-462 [2011], lv denied 16 NY3d 712 [2011]; 6 NYCRR 617.7 [a] [2]).
Here, “[although the threshold triggering an EIS is relatively low” (Matter of Spitzer v Farrell, 100 NY2d 186, 190 [2003]), DCP declined to prepare an EIS based on the negative declaration made in the EAS. In reviewing this determination, this Court is limited to considering whether DCP “identified the relevant areas of environmental concern, took a ‘hard look’ at them, and made a ‘reasoned elaboration’ of the basis for [its] determination” (Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359, 363-364 [1986] [citations omitted]). While respondents argue that petitioners do not understand the “true nature and effect” of the rezoning, which is intended to have no negative environmental impact and to bring nonconforming uses into conformity, the “nature” of the rezoning and the intentions of the lead agency are not determinative in assessing whether the agency complied with SEQRA.
DCP failed to take the requisite “hard look” at the potential impact of the rezoning on the businesses and residents of Sunset Park and to provide a “reasoned elaboration” of the basis for its negative declaration. For example, the challenged rezoning changed the permissible use from residential to commercial for 33 blocks on Third, Fourth and Seventh Avenues. It permits some upzoning (an increase in the floor area ratio [FAR] of the space permitted to be developed) of the avenues. Petitioners point out that this upzoning means that lots that were once unattractive to developers because they contained buildings using most of the allowable FAR are now attractive because the space that can be developed is larger. The rezoning also includes commercial overlays (commercial districts within residential areas) on the avenues. Seventh Avenue, which is currently zoned residential and does not have any commercial overlay would have a C2-4 overlay. As petitioners observe, while there are many nonconforming uses along Seventh Avenue, most of these uses are small local retail services such as grocery stores and restaurants; the C2-4 commercial overlay will allow for larger businesses and national chains. The EAS noted that this overlay *438will permit new businesses, but did not explore or elaborate upon the new businesses that might be established, or analyze the effect of bringing these new businesses to Seventh Avenue.
C2-4 commercial overlays are proposed to replace existing Cl-3 and C2-3 overlays on Third, Fourth, Fifth, Sixth and Seventh Avenues. The change from Cl to C2 zoning allows for substantially different kinds of business to locate on the avenue, such as a moving storage facility, auto rental and other services with markets beyond the local neighborhood. In addition, several blocks along Fifth Avenue are currently zoned C4-3; the proposed rezoning would change that designation to C4-3A and expand that district by four blocks. Those four blocks are currently zoned residential with a Cl-3 overlay that permits local retail; C4-3A will permit businesses serving regional markets.
The EAS’s discussion of the effect of the impact of these commercial zoning changes is conclusory and lacks both analysis of data and any explanation as to the absence of analysis. The EAS merely states:
“The new overlays mapped on Avenues where none currently exist would bring legal, pre-existing nonconforming commercial uses into conformance and lessen their parking requirements. These changes are unlikely to induce new commercial development and no development sites were identified in these areas.
“Some overlays were mapped where the uses are predominantly non-commercial today in order to define a specific Avenue as a commercial corridor.”
“Conclusory statements, unsupported by empirical or experimental data, scientific authorities or any explanatory information!;,] will not suffice as a reasoned elaboration for [DCP’s] determination of environmental significance or nonsignificance” (Matter of Tonery v Planning Bd. of Town of Hamlin, 256 AD2d 1097, 1098 [1998] [internal quotation marks and citations omitted]). There is no discussion of the current commercial development, the number of nonconforming commercial businesses, any comparison between the portion of rezoning meant to conform existing nonconforming uses with the portion meant to encourage new commercial development, or the impact of defining certain avenues as commercial corridors. Strikingly, there is no analysis of the environmental impact that rezoning 33 blocks from residential use to commercial use might have on socioeconomic conditions or neighborhood character.
*439Similarly, DCP’s consideration of the rezoning’s impact upon residential units does not constitute a “hard look.” The EAS does not undertake a comprehensive survey of all lots susceptible to development — rather, DCP predicts a development scenario by applying several restrictive criteria to eliminate from consideration, for example, certain lots that, individually or assembled, have an area of under 5,000 square feet. DCP also eliminates from consideration buildings with six or more residential units, reasoning that “[t]hese buildings are likely to be rent-stabilized and difficult to legally demolish due to tenant relocation requirements.” Using its restrictive criteria and limited analysis, DCP identified eight lots that were likely to be developed and 19 that had the potential for redevelopment. After calculating that these lots, if developed, would yield an increase of 75 residential units, DCP then applied what it termed the “threshold” of 200 units or less that is identified in the CEQR Technical Manual, and concluded that based on this threshold, there was no need to analyze the potential socioeconomic effect of the plan or its impact on neighborhood character.*
Petitioners submitted to Supreme Court an expert’s affidavit explaining that due to DCP’s particularly restrictive exclusion of lots less than 5,000 square feet, the EAS had failed to include in its analysis 89 lots that could be developed, although development trends in Sunset Park showed development occurring on lots of typical size, which is less than 2,500 square feet. In assessing this expert opinion, the court was persuaded by the post hoc explanation provided by the Director of the Environmental Assessment and Review Division of DCP that development on those smaller lots is financially unfeasible.
While as Supreme Court correctly noted, it is not the role of the courts to resolve disagreements between experts, the problem with the court’s analysis is that the explanation given by DCP’s expert as to this and other matters raised by petitioners was not included in the EAS, but instead was supplied in response to this lawsuit. It is the EAS that must include a reasoned elaboration of the basis for the negative declaration *440(see Matter of Bauer v County of Tompkins, 57 AD3d 1151, 1153 [2008]).
“Before issuing a declaration of nonsignificance, the lead agency must take a hard look at the relevant areas of environmental concern. If such is not done, ‘there is a danger that the subsequent finding, made after the [environmental assessment form] is reviewed, would merely be a “rubber stamp” or afterthought’ (Matter of E.F.S. Ventures Corp. v Foster, 71 NY2d 359, 371)” (Matter of Tonery, 256 AD2d at 1098 [emphasis added]).
“SEQRA’s fundamental policy is to inject environmental considerations directly into governmental decision making . . . [and] is not mere exhortation” (Matter of Coca-Cola Bottling Co. of N.Y. v Board of Estimate of City of N.Y., 72 NY2d 674, 679 [1988]).
I disagree with the majority’s conclusion that the EAS, standing on its own without benefit of the supplemental submissions, complies with SEQRA and that the supplemental affidavits submitted by DCP merely serve to rebut specific charges by petitioners in this proceeding. Although (as Supreme Court noted) the EAS consists of 49 pages that discuss the various required considerations, such as land use, neighborhood character, and socioeconomic impact (or explain why a discussion is not necessary), the EAS essentially merely lists the criteria; it does not set forth a reasoned elaboration of DCP’s determinations and fundamental assumptions. Thus, the supplemental materials provided in response to this lawsuit do not elaborate on the EAS; they are the first attempts at providing a reasoned elaboration. This does not meet the mandates of SEQRA, which, according to well-established precedent, requires the agency to analyze a proposed action, and then set forth its analysis, in the EAS.
Finally, Supreme Court recognized that petitioners had asserted that the rezoning will serve as an incentive to redevelopment and will change the residential area of three- to four-story buildings into six-story buildings, as well as to displace low-income and minority residents of Sunset Park. In addressing this assertion and the explanation in the EAS that the Inclusionary Housing Program will come into play, the court concluded that “[m]aking the creation of affordable housing (through the Inclusory [sic] Housing Program) a condition of new development militates in favor of a finding that the *441presumption [that an EIS was required] has been overcome” (27 Misc 3d 1219[A], 2010 NY Slip Op 50804[U], *8 [2010]). However, this conclusion was based on the erroneous premise that affordable housing is required in the rezoning plan. The Inclusionary Housing Program is voluntary, not mandatory. Respondents do not maintain otherwise. In fact, the EAS speaks of an Inclusionary Housing bonus that creates incentives for, but does not require, the development and preservation of affordable housing. While the majority concludes that the court understood that the program was optional, the court’s characterization of the Inclusionary Housing Program as “a condition” of new development suggests otherwise.
Catterson and Freedman, JJ., concur with Andrias, J.P.; Moskowitz and Abdus-Salaam, JJ., dissent in an opinion by Abdus-Salaam, J.
Order and judgment (one paper), Supreme Court, New York County, entered May 14, 2010, affirmed, without costs.

 Petitioners point out that although the 2001 CEQR Technical Manual (TM) that applies here notes that, in small to moderate size projects, residential development of 200 units or less would “typically not result in significant socioeconomic impacts” (CEQR TM ch 3-B, § 200, at 3B-2 [Oct. 2001], available at http://www.nyc.gov/html/oec/html/ceqr/2001ceqrtm.shtml), this is not described as a threshold. In contrast, the revised 2010 manual refers to this and other factors as thresholds (CEQR TM ch 5, § 200, at 5-3 [May 2010]).